On Rehearing.
Taliaferro, J.
A further examination of the evidence fails to convince us of error in the former decree of this court. The trunk of the ..passenger was not lost, and the delay in its return to him may be attributed as much to his own laches as to the negligence of the defendants’ employees, and he is not in a position to claim on his own behalf ■ (much less the plaintiff, the employer,) damages or expenses alleged to have resulted from such delay. The passenger seems not to have examined the check given to him or to have made any inquiry about the trunk until he reached his place of destination. The statement in the evidence that the clerk, when he went into the car, told the conductor 'that he wanted to get his trunk out at Jackson was not made by the ■clerk, but by the plaintiff in his testimony. The plaintiff himself did not go on the cars to Jackson, and did not even go to the depot. It is clear, then, that what he says about the clerk telling the conductor, :after he got on the cars and the train was in motion, that he wanted his '.trunk put off at Jackson, the plaintiff had no personal knowledge of, ■and is only what he heard occurred at Jackson.
*70There was no privity between the plaintiff, who was not a passenger on the train, and defendants. The former has shown no right of action, against the latter for any failure of duty to Ms employee.
It is therefore ordered that our former decree remain undisturbed.
Chief Justice Ludeling and Associate Justice Morgan adhere to the.opinion previously expressed by them.